[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT               FILED
                   ________________________     U.S. COURT OF APPEALS
                                                  ELEVENTH CIRCUIT
                                                    December 18, 2008
                         No. 08-12073
                                                   THOMAS K. KAHN
                   ________________________             CLERK

                D. C. Docket No. 06-00186-CV-JTC-1

MUNICIPAL GAS AUTHORITY OF GEORGIA,


                                                      Plaintiff-Appellee,

                             versus

TETON FUELS MID-GEORGIA, LLC,
EI FUELS CORP.,
MID-GEORGIA COGEN, L.P.,
THE BANK OF NOVA SCOTIA,
CAITHNESS TETON OPERATIING SERVICES, LLC,
AQUILA FUELS MID-GEORGIA, INC.,
CAITHNESS OPERATING CO., LLC,
CAITHNESS ENERGY,


                                                Defendants-Appellants,

TETON SERVICES, LLC,

                                                             Defendant.
                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________

                                    (December 18, 2008)

Before WILSON and COX, Circuit Judges, and ALBRITTON,* District Judge.

PER CURIAM:

       Teton Fuels Mid-Georgia, LLC (“Teton”) appeals the district court’s grant

of summary judgment on behalf of the Municipal Gas Authority of Georgia

(“MGAG”).

       Teton contracted with MGAG for its natural gas supply. The district court

granted MGAG summary judgment on its contract interpretation claim, concluding

that only quantities or volumes of gas requested prior to the 4:15 deadline set forth

in the second paragraph of the Dispatch Procedures qualify as nominations of gas.

Mun. Gas Auth. of Ga. v. Teton Fuels Mid-Georgia, LLC, No. 1:06-CV-186-JTC

(N.D. Ga. Mar. 26, 2008) (order granting summary judgment on the intra-day

issue). We review a district court’s grant of summary judgment de novo.

Mangieri v. DCH Healthcare Auth., 304 F.3d 1072, 1075 (11th Cir. 2002). We



       *
        Honorable W. Harold Albritton, III, United States District Judge for the Middle District
of Alabama, sitting by designation.

                                                2
review a district court’s interpretation of a contract de novo. Daewoo Motor Am.,

Inc. v. Gen. Motors Corp., 459 F.3d 1249, 1256 (11th Cir. 2006).

      Upon review of the record and the parties’ briefs, and with the benefit of

oral argument, we conclude that the district court correctly interpreted the

contract. “It is well established that a court should avoid an interpretation of a

contract which renders portions of the language of the contract meaningless.” Bd.

of Regents v. A. B. & E., Inc., 357 S.E.2d 100, 103 (Ga. Ct. App. 1987). Here, the

interpretation urged by Teton reads Section 3.2's nomination language out of the

contract. Accordingly, we affirm the district court’s grant of summary judgment.

      AFFIRM.




                                          3